DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit of your application has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1648, Examiner Foley. 
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 7/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Election/Restrictions
Applicant’s election of species in the reply filed on 9/7/2022 is acknowledged. In the second paragraph on page 6 of the response to the election, applicant traverses the delineation of species, but makes the election without traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant elected: 
Pertaining to Species A: 
a virus as the targeted pathogen; and 
the lungs or other area of the host’s upper or lower respiratory tract as the targeted portions of the host



Pertaining to Species B:
a man-made particle with protrusions that resemble or mimic, at least partially, spike proteins or other protrusions or features of a target virus as the single and specific carrier; 
a carrier that does not include a pharmaceutical agent; and
a carrier that does not include a coating.

Applicant’s elections indicates that claims 10-12 and 19 are withdrawn in the status identifiers. However, since the inventive concepts withdrawn would not cause a burdensome search, the claims withdrawn by applicant are now rejoined and considered with the remaining pending claims. In conclusion, claims 1-5, 7, 8, and 10-20 are pending and under consideration.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph [0284]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification is also objected to for failing to adhere to the requirements of the sequence rules, because Figure 7 depict sequences that are unlabeled.  Applicant must append SEQ ID Nos. to all mentions of specific sequences, for example in the brief description of the drawings.  When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either on the drawing itself or in the Brief Description of the Drawings. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, and 10-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rottier et al. (USPgPub 2005/0130127).
It is noted instant paragraph [0161] of the instant disclosure discusses VLPs as an embodiment for a “self-assembling recombinant protein-based nanoparticle construct” carrier of the instant invention and is a man-made particle with protrusions that resemble or mimic, at least partially, spike proteins or other protrusions or features of a target virus as the single and specific carrier, as instantly elected.
Rottier et al. anticipate a method for inhibiting or blocking (reducing the likelihood) of a coronavirus infection by treating an organism with a coronavirus VLP comprising a chimeric spike protrusion protein that inhibits coronavirus infection by targeting and binding to host cell receptors, blocking coronavirus (target pathogen) infection.  See paragraph [0016, 0017, 0019, 0024, 0301, 0516-0518] and claims 1, 5, 17, and 20. In paragraph [0007], Rottier et al. teach that the VLPs have similar dimensions (size) to wild-type corona virions, which would be in nanometer to micrometer diameter ranges. The coronavirus VLP of Rottier et al. comprise a nucleocapsid core that packages the viral nucleic acid and antigenic spike protrusions on the VLP surface, see paragraphs [0005, 0018, 0019, 0021, 0032, 0359-0363] and claim 1, which mimic and resemble the natural pathogen and protrusions of the wild-type coronavirus.  The coronavirus VLPs of Rottier et al. are immunogenic, see paragraphs [0018, 0021, 0022] and claim 18, and induce neutralizing antibodies, see Figure 36. These teachings of Rottier et al. anticipate all of the limitations recited in instant claims 1-5, 13-16, and 20. In paragraphs [0033 and 0433-0435], Rottier et al. teach coronavirus VLP delivery to respiratory epithelial cells to inhibit coronavirus infection, as required by instant claims 7, 8, 17, and 18.  Paragraphs [0017, 0019, 0026-0029, 0288-0298], and claims 5, 16, and 17 of Rottier et al. describe at least one genetic component comprising epitopes positioned on the recombinant spike ectodomain of the coronavirus VLP and paragraphs [0016, 0021, and 0022] and claim 6 of Rottier et al. describe using the coronavirus VLPs as cargo delivery agents to deliver drugs, genes, and/or proteins to treat and/or prevent coronavirus infections (i.e., anti-viral). These teachings anticipate instant claims 10-12 and 19. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/735,019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 and 15-20 of ‘019, drawn to a method for reducing the spread of SARCS-CoV-2 infection by blocking the coronavirus from binding to host cell receptors with an immunogenic carrier comprising a core loaded with anti-viral cargo and comprising chimeric spike/ epitope protrusions that target the carrier and mimic pathogenic SARCS-CoV-2, anticipate instant claims 1-5, 10-16, 19, and 20. Claims 13 and 14 of ‘019 require that the carrier is sized to target the host’s respiratory tract, anticipating instant claims 7, 8, 17, and 18. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7, 8, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-25, 28-35, 38, and 39 of copending Application No. 17/684,341 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20-25, 28-3538, and 39, drawn to a method for reducing the likelihood of a SARCS-CoV-2 infection by blocking the coronavirus from binding to host cell receptors with an immunogenic carrier comprising a core loaded with anti-viral cargo and comprising chimeric spike/ epitope protrusions that target the carrier and mimic pathogenic SARCS-CoV-2, anticipates instant claims 1-5, 10-16, 19, and 20. Claims 26, 27, 36, and 37 of ‘341 require that the carrier is sized to target the host’s respiratory tract, anticipating instant claims 7, 8, 17, and 18. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648